UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4915


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DENARD BAILEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00230-TDS-2)


Submitted:   November 22, 2010                Decided:   May 27, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant.        Anna Mills Wagoner, Paul
Alexander Weinman, OFFICE OF THE UNITED STATES ATTORNEY,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Denard Bailey appeals his conviction and 195

month sentence for one count of conspiracy to distribute cocaine

base    in    violation         of    21   U.S.C.       §§ 841(a)(1),       (b)(1)(A),       846

(2006).       Counsel has filed a brief in this court pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious issues for appeal, but questioning whether

the district court erred in denying Bailey’s motion to suppress

certain evidence discovered at his home pursuant to a search

warrant.       The Government has not filed a brief.                              Bailey has

filed a pro se supplemental brief.                      Finding no error, we affirm.



                         I.      Adequacy of Rule 11 Hearing

              Because Bailey did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.                    United States v. Martinez, 277 F.3d

517, 525-26 (4th Cir. 2002).                    To establish plain error, he “must

show:        (1)   an    error       was   made;       (2)    the   error   is    plain;     and

(3) the error affects substantial rights.”                             United States v.

Massenburg,        564    F.3d        337,      342-43       (4th Cir. 2009)          (reviewing

unpreserved Rule 11 error).                     “The decision to correct the error

lies     within         [this        court’s]         discretion,     and     [the        court]

exercise[s] that discretion only if the error seriously affects

the     fairness,        integrity         or     public       reputation        of    judicial

                                                  2
proceedings.”        Id. at 343 (internal quotation marks omitted).

Bailey bears the burden of showing plain error.

            We have reviewed the record of the Rule 11 colloquy

and conclude that the district court adequately examined Bailey

to ensure that his plea was knowing, voluntary, and supported by

an adequate factual basis.           Accordingly, we decline to conclude

that the court committed any error, plain or otherwise.



                     II.     Reasonableness of Sentence

            This     court     reviews       Bailey’s    sentence    under      a

deferential      abuse-of-discretion         standard.       Gall   v.    United

States, 552 U.S. 38, 51 (2007).              The first step in this review

requires the court to “ensure that the district court committed

no significant procedural error, such as improperly calculating

the Guidelines range.”         United States v. Osborne, 514 F.3d 377,

387     (4th Cir.)     (internal      quotation     marks,    citations       and

alterations omitted), cert. denied, 128 S. Ct. 2525 (2008).                   The

court    then    considers    the    substantive    reasonableness       of   the

sentence,       “tak[ing]     into    account      the   totality        of   the

circumstances.”       Gall, 552 U.S. at 51.         This court presumes on

appeal that a sentence within a properly calculated Guideline

range is reasonable.         United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).



                                         3
            Here, as counsel suggests, the sentence imposed by the

district    court    was    reasonable.        The    district    court       properly

adopted the presentence investigation report as amended, which

ultimately calculated the advisory Guidelines range of 262-327

months.        The     district     court       then        imposed     a     sentence

significantly       below   the   low    end    of    the    advisory       Guidelines

range.     Furthermore, the record suggests that the district court

was aware of the need to impose an individualized sentence and

satisfied that obligation.              See United States v. Carter, 564

F.3d 325 (4th Cir. 2009).           Moreover, Bailey’s sentence, which

fell well below the low end of his advisory Guidelines range, is

substantively reasonable.



                            III. Motion to Suppress

            Counsel questions whether the district court erred in

denying the motion to suppress.                 In his pro se supplemental

brief, Bailey claims that the district court did in fact err in

doing so.

            After     the    district        court    denied     his        motion   to

suppress, Bailey entered into a guilty plea as to the first

count of the indictment.            Bailey did not enter a conditional

guilty plea preserving his right to appeal the denial of his

suppression    motion.       Fed.   R.    Crim.      P.   11(a)(2).         Therefore,

Bailey’s guilty plea “waives all nonjurisdictional defects in

                                         4
the proceedings conducted prior to entry of the plea.”                        United

States v. Bundy, 392 F.3d 641, 644 (4th Cir. 2004).                        The right

to challenge on appeal a Fourth Amendment issue raised in a

motion to suppress is a nonjurisdictional defense and is thus

forfeited      by   an    unconditional        guilty   plea.      See    Haring    v.

Prosise, 462 U.S. 306, 320 (1983).



                         IV.   Pro Se Supplemental Brief

            In his pro se supplemental brief, Bailey argues that

the court erred in denying his motion to suppress and that his

attorney provided constitutionally ineffective assistance.                         We

find the former claim to be without merit.                       As to the latter

claim,    this      court      adheres    to     the    rule    that     ineffective

assistance of counsel claims are not cognizable on direct appeal

unless      the      record       conclusively          establishes        counsel’s

constitutionally         inadequate      performance.           United    States    v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                           Because the

record does not conclusively demonstrate that Bailey’s counsel

was ineffective, we decline to consider this claim on direct

appeal.

            Finally, in accordance with Anders, we have reviewed

the   entire     record     and   have   found     no   meritorious      issues    for

appeal.     We therefore affirm the judgment of the district court.

This court requires that counsel inform Bailey, in writing, of

                                          5
the right to petition the Supreme Court of the United States for

further review.        If Bailey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Bailey.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6